

Exhibit 10.2



AMENDMENT NO. 2 TO SECURITY AGREEMENT AND WAIVER UNDER CREDIT AGREEMENT AND
SECURITY AGREEMENT


This Amendment No. 2 (this “Amendment No. 2”) is dated as of March 6, 2012, and
amends that certain Security Agreement, dated as of December 3, 2010 (the
“Security Agreement”), by and among On Assignment, Inc. (the “Borrower”), the
direct and indirect subsidiaries of the Borrower named therein, and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for itself
and the other Secured Parties (as defined therein), Capitalized terms used and
not defined herein shall have the meanings ascribed to such terms in the
Security Agreement or, if not defined therein, the Credit Agreement referred to
below.


WHEREAS, the Security Agreement was entered into pursuant to and in connection
with that certain Credit Agreement, dated as of December 3, 2010 among the
Borrower, the Administrative Agent and the Lenders named (and as defined)
therein (as previously amended, the “Credit Agreement”);


WHEREAS, the Borrower has requested an amendment to the Security Agreement, and
certain waivers under the Credit Agreement and the Security Agreement, and the
Administrative Agent and the Lenders are willing to agree to the requested
amendment and consent to the requested waivers subject to the terms and
conditions contained herein;


WHEREAS, the Security Agreement may only be amended and the waivers granted
hereby may only be waived by a writing signed by the Required Lenders and
acknowledged by the Administrative Agent; and


WHEREAS, the undersigned Lenders constitute the Required Lenders;


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1. Amendment of Section 9 of Security Agreement Regarding Government
Accounts.   Clause (i) of Section 9 of the Security Agreement is hereby amended
and restated in its entirety to read as follows:
 
 
1

--------------------------------------------------------------------------------

 
“(i)                   in the event that, at any time, the Grantors (x) have
accounts (“Government Accounts”) owing from account debtors that are agencies,
departments or instrumentalities of the United States or any state thereof
(“Government Debtors”), and (y) the aggregate amount owing to the Grantors under
all Government Accounts is in excess of 10% (the “Threshold Amount”) of the
aggregate amount owing to the Grantors by all account debtors of all the
Grantors, then within 90 days thereafter the Grantors shall satisfy the
requirements of the Assignment of Claims Act of 1940 and any similar state
legislation with respect to sufficient Government Accounts so that the aggregate
amount of Government Accounts owing from Government Debtors with respect to
which the requirements for the Administrative Agent to have a perfected security
interest does not exceed the Threshold Amount and the Grantors shall continue to
so satisfy the Assignment of Claims Act of 1940 with respect to all Government
Accounts of the Grantors until such time as the Borrower has delivered to the
Administrative Agent a Compliance Certificate pursuant to Section 6.02(b) of the
Credit Agreement certifying that the amount of Government Accounts no longer
exceeds the Threshold Amount; provided, however, that if the amount of
Government Accounts exceeds the Threshold Amount at any time during the
continuance of an Event of Default, then upon the written request from the
Administrative Agent during such Event of Default, the Grantors shall, within 45
days thereafter, satisfy the requirements of the Assignment of Claims Act and
any similar state legislation with respect to all Government Accounts so that
the Administrative Agent shall have a perfected security interest in all
Government Accounts, and the Grantors shall continue to so satisfy the
Assignment of Claims Act of 1940 and such state legislation until such time as
the Event of Default has been cured or waived.”
 
2. Waiver.


a. Clause (i) of Section 9 of the Security Agreement as in effect prior to the
date hereof defined the Threshold Amount set forth above to be 5%.  The amount
of Government Accounts as of December 31, 2011 was in excess of 5% but below
10%,  and you have requested that the Administrative Agent and the Lenders waive
the restrictions contained in such clause for such period provided that the
total amount of Government Receivables did not exceed the Threshold Amount as
revised pursuant to this Amendment No. 2.


b. Section 6.12 of the Credit Agreement requires that, upon the acquisition of a
new Subsidiary by any Loan Party, the Borrower shall deliver certain documents
to the Administrative Agent and take certain other actions within certain
specified periods, and that, with respect to the acquisition of Healthcare
Partners, Inc., a Georgia corporation (“HCP”) in July 2011, such deliveries were
made and such actions were taken after the times required.


c. The undersigned, constituting the Required Lenders, hereby waive (A) the
provisions of clause (i) of Section 9 of the Security Agreement to the extent
necessary to accommodate the request set forth in Section 2(a), and (B) the
breach of Section 6.12 of the Credit Agreement with respect to the acquisition
of HCP, it being expressly agreed that no other waiver, modification or consent
is hereby granted.  It is further acknowledged and agreed that this waiver is a
one-time waiver only, and does not constitute a waiver of (i) any other breach
of the Security Agreement, the Credit Agreement or any other Loan Document,
whether existing prior to, on or arising after the date of this waiver,
including without limitation, any breach arising after such date on the same
type or nature, or (ii) any of the rights and remedies of the Administrative
Agent and the Lenders with respect to such other or subsequent breaches.
 
2

--------------------------------------------------------------------------------

 


3.Effect of Amendment; Counterparts.  Except as expressly modified and amended
in this Amendment No. 2, all of the terms and conditions of the Security
Agreement shall remain in full force and effect, and the obligations of the
Borrower and each other Grantor hereunder and under the Security Agreement, the
Credit Agreement and the other Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect.  This Amendment may be executed in
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
 
 [Signature Pages Follow]

 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
by their duly authorized officers as of the day and year first above written.




ON ASSIGNMENT, INC.




By:   /s/ Peter T. Dameris                              
Name: Peter T. Dameris
Title:   President




ASSIGNMENT READY, INC.
ON ASSIGNMENT STAFFING SERVICES, INC.




By:   /s/ Christina Gibson                              
Name: Christina Gibson
Title:   President




HEALTHCARE PARTNERS, INC.




By:   /s/ Christina Gibson                              
Name: Christina Gibson
Title:   Treasurer




VISTA STAFFING INTERNATIONAL, INC.
VSS HOLDING, INC.
VISTA STAFFING SOLUTIONS, INC.
VISTA PHYSICIAN SEARCH AND CONSULTING, INC.




By:   /s/ James L. Brill                                      
Name: James L. Brill
Title:   Assistant Treasurer




[Counterpart signature page to
Amendment No. 2 to
Security Agreement
On Assignment, Inc.]

 
 
4

--------------------------------------------------------------------------------

 

OXFORD GLOBAL RESOURCES, INC.




By:/s/Michael McGowan                         
Name: Michael McGowan
Title:   President




Agreed and Consented to:


BANK OF AMERICA, N.A., as
Administrative Agent


By:  /s/ Angela Larkin                                        
      Name: Angela Larkin
      Title: Assistant Vice President

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Jean S. Manthorne                                
      Name: Jean S. Manthorne
      Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION


 
By: /s/ Jamie Chen                                             
      Name:  Jamie Chen
      Title:  Vice President


[Counterpart signature page to
Amendment No. 2 to
Security Agreement
On Assignment, Inc.]



 
5

--------------------------------------------------------------------------------

 

UNION BANK, N.A.


 
By:  /s/ David J. Stassel                                       
      Name:  David J. Stassel
      Title:  Vice President




COMPASS BANK


 
By:  /s/ Ronald S. Montgomery                          
      Name:  Ronald S. Montgomery
      Title:  Senior Vice President




EAST WEST BANK


 
By: /s/ Bill Nietschmann                                        
      Name:  Bill Nietschmann
      Title:  Senior Vice President




BANK OF MONTREAL


 
By:  /s/ Isabella Battista                                        
      Name:  Isabella Battista
      Title:  Vice President




MANUFACTURERS BANK


 
By:  /s/ Maureen Kelly                                           
      Name:  Maureen Kelly
      Title:  Vice President




[Counterpart signature page to
Amendment No. 2 to
Security Agreement
On Assignment, Inc.]





 
 
6

--------------------------------------------------------------------------------

 
